DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent No. 3,389,112 (hereinafter referred to as Nordstrom).
Nordstrom, in the abstract, and in col 3, lines 1-40, discloses the structural unit of the claimed formula 1 (the claimed compound), see below,

    PNG
    media_image1.png
    199
    343
    media_image1.png
    Greyscale
wherein the claimed X1 is the same that disclosed by Nordstrom, i.e., a 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
group, the L1 s R2, which can be a -CH2- (alkylene group), and discloses the claimed m-dioxane ring, wherein the R3 can be CHCO-R group that is in meta position to the R2OCOCR1=CH2 (that is ortho to the “O”) and is the same claimed compound recited in claims 1-3.
Claim(s) 1, 3, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2015/0153644 (hereinafter referred to as Ochiai).
Ochiai, in [0107], disclose the use of the claimed compound in a polymer, and has the claimed structural unit, see blow,

    PNG
    media_image3.png
    212
    272
    media_image3.png
    Greyscale
wherein the X1 is the same as the claimed (X1-2) group, see below,

    PNG
    media_image4.png
    131
    115
    media_image4.png
    Greyscale
and the L1 is a single bond. Ochiai, in [0107], discloses that the Ra35 and Ra36 can be joined together to form a cyclic hydrocarbon group wherein one methylene in the cyclic group is replaced with -O- and is the same claimed meta-dioxane group, wherein the Ra36 can be a substituted aralkyl group the substitution including an oxy group and is the same claimed X2 and L4 (see [0118], [0119]), and the L1 can be a methylene group (Ra34 is a hydrogen, [0117]) (claims 1, 3).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 25, 2022.